         Case 1:20-cv-05596-PGG Document 44 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AIMEE CONDAYAN, an individual,

                            Plaintiff,
                                                                     ORDER
              - against -
                                                               20 Civ. 5596 (PGG)
 JENNIFER MATHIEU, an individual,
 ROARING BROOK PRESS, a New York
 corporation, MACMILLAN PUBLISHERS, a
 New York company, SARAH LAPOLLA, an
 individual, BRADFORD LITERARY
 AGENCY, INC., HOLTZBRINCK
 PUBLISHING HOLDINGS LIMITED
 PARTNERSHIP, a German Company, and
 DOES 1 to 50,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On December 9, 2020, this Court “so ordered” Plaintiff’s notice of voluntary

dismissal concerning two copyright claims against Defendant Sarah LaPolla. (Dkt. No. 42)

Plaintiff’s remaining claims against Defendant LaPolla were not affected by the Court’s order

and she remains a defendant in this case. Accordingly, the Clerk of Court is directed to reinstate

LaPolla as a defendant.

Dated: New York, New York
       December 14, 2020
